Appeal by the de*681fendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered July 21, 2004, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to establish guilt beyond a reasonable doubt and that the verdict was against the weight of the evidence. As an initial matter, the defendant’s argument that the testimony of the People’s witnesses was incredible as a matter of law, and therefore that the evidence was legally insufficient, is unpreserved for appellate review, as the defendant’s motion to dismiss was based on a different argument (see CPL 470.05 [2]; People v Dien, 77 NY2d 885, 886 [1991]; People v Udzinski, 146 AD2d 245, 247 [1989]). In any event, this was not a case where “all of the evidence of guilt comes from a single prosecution witness who gives irreconcilable testimony pointing both to guilt and innocence . . . [where] the jury is left without basis, other than impermissible speculation, for its determination of either” (People v Calabria, 3 NY3d 80, 82 [2004] [internal quotation marks and citation omitted]). Rather, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), there existed a “valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury on the basis of the evidence at trial” (People v Cahill, 2 NY3d 14, 57 [2003], quoting People v Bleakley, 69 NY2d 490, 495 [1987]).
Moreover, resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, supra). Mastro, J.P, Krausman, Florio and Balkin, JJ., concur.